DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 0179308).
Regarding claim 1, Kim discloses a cup holder apparatus comprising: a cup holder bracket (Fig. 3) configured to be mounted on a door panel (Fig. 2) and disposed between the door panel and a door trim (Fig. 2); a cup holder (at 9) having a first side rotatably (Fig. 7a) coupled to the cup holder bracket and a second side fastened to a latch (at 4 and 32c) mounted on the cup holder bracket; and a first holder (31, 32 or 33) and a second holder (31, 32 or 33) rotatably coupled to the cup holder and configured to rotate when the cup holder is unfastened from the latch and rotated. See Figs. 2-7b. 
Regarding claim 15, Kim discloses a cup holder apparatus comprising: a cup holder bracket configured to be disposed between a door panel and a door trim; a garnish part having a front surface configured to be mounted side by side with a garnish mounted on the door trim, wherein a first side of the garnish part is rotatably coupled to the cup holder bracket and a second side of the garnish part is fastened to a latch mounted on the cup holder bracket; a first holder in an arc shape and rotatably coupled to a rear surface of the garnish part; and a second holder in an arc shape and rotatably coupled to the rear surface of the garnish part, wherein insides of arcs of the first holder and the second holder are configured to be unfolded to face each other when the garnish part is unfastened from the latch and is rotated. See Figs. 2-7b. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 0179308) in view of Nakayama (US 4,826,058).
Regarding claim 2, the cup holder further comprises: a first rotating pin (Fig. 3, any of the three pins) coupled to the cup holder bracket through penetration of the first side of the cup holder. See. Fig. 3. Kim does not disclose a spring as claimed. 
Nakayama, which is drawn to a cup holder, discloses a first spring (10) surrounding a first rotating pin and having a first end coupled to a cup holder and a second end coupled to a cup holder bracket. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a spring, as disclosed by Nakayama, around the pin of Kim in order to assist the cup holder in opening. 
Regarding 3, Kim does not disclose a damping gear. Nakayama discloses a first damping gear (11) mounted on a cup holder bracket; and a second damping gear (12) mounted on the cup holder and tooth-engaged with the first damping gear. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use damping gears, as disclosed by Nakayama, on the device of Kim in order to restrict sudden movements of the device during an opening or closing. 
Regarding claim 4, the cup holder comprises: a garnish part (1) having a front surface configured to be disposed side by side with a garnish (Fig. 4, left of 5) mounted on the door trim; a first side part bent (curved portions of (31-33)) from a first side surface of the garnish part; and a second side part bent from a second side surface of the garnish part. See Figs. 1-7b.
Regarding claim 5, a stopper (Fig. 3, protrusion between (32) and (33); or protrusion between (31) and (32)); see also near pins) is formed on the cup holder bracket and protruding toward the cup holder, wherein: the second end of the first spring, as modified above, is coupled to the stopper; and the first side part is configured to come into contact with the stopper when the cup holder is rotated and a turning radius of the cup holder is limited. See Figs. 3 and 7b. 
Regarding claim 6, a latch fastening part (4) formed adjacent to the second side part on a rear surface of the garnish part and protruding to extend toward the cup holder bracket, wherein the latch fastening part is configured to be fastened to the latch. See Figs. 1-7b. 
Regarding claim 7, a through-hole (at 32c) is on a side of a first end part of the first holder, wherein the through-hole is configured to be penetrable by the latch fastening part. See Figs. 3 and 7a-7b. 

Claims 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 0179308) in view of Schutter et al. (US 5,527,008).
Regarding claim 8, Kim discloses a cup holder apparatus comprising: a cup holder bracket (Fig. 3) configured to be mounted on a door panel and disposed between the door panel and a door trim; a cup holder (9) having a first side (at 33) rotatably coupled to the cup holder bracket and a second side (at 31) fastened to a latch (at 32c) mounted on the cup holder bracket, wherein the cup holder comprises: a first rotating pin (Fig. 3, pins holding (31-33)) coupled to the cup holder bracket through penetration of the first side of the cup holder; a garnish part (Fig. 2, at 1) having a front surface configured to be disposed side by side with a garnish (Fig. 1) mounted on the door trim; a first side part bent from a first side surface of the garnish part; a second side part bent (curved portions of (31-33)) from a second side surface of the garnish part; a second rotating pin (Fig. 3, pins holding (31-33)) coupled to the garnish part; and a first holder (31, 32 or 33) and a second holder (31, 32 or 33) rotatably coupled to the cup holder; wherein the first holder is in an arc shape (Fig. 3); wherein the second rotating pin is coupled to the garnish part through penetration of a first end part of the first holder; and wherein the first holder and the second holder are configured to rotate when the cup holder is unfastened from the latch and is rotated. See Figs. 1-7b. Kim does not disclose the springs as claimed. 
Schutter, which is drawn to a cup holder, discloses first and second springs (68, 70) surrounding a first and second rotating pins (168, 170) and having a first end coupled to a cup holder and a second end coupled to a cup holder bracket. See Figs. 1-2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use springs, as disclosed by Schutter, around the pins of Kim in order to assist the cup holder in opening by biasing the elements in a desired direction. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple springs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, the first holder is configured to be rotated around the second rotating pin as an axis when the cup holder is rotated around the first rotating pin as an axis. See Figs. 1-7b. 
Regarding claim 10, the first holder is configured to come in contact with the second side part when the first holder is maximally rotated, and a turning radius of the first holder is limited. See Fig. 7b. 
Regarding claim 11, the second spring is capable of being configured to apply to the first holder a reaction force in an opposite rotation direction when the first holder is maximally rotated.
Regarding claim 12, Kim sufficiently discloses the claimed invention except for a third spring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple springs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, the first holder (33) is disposed more adjacent to the second side part than the second holder (31); and an arc length of the first holder is longer than an arc length of the second holder (Fig. 7b). Moreover, it would have been an obvious matter of design choice to have the claimed arc length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 14, the cup holder bracket comprises: a cup holder seat part (Fig. 7a, at 22) supporting a bottom surface of the cup holder; and a cup holder accommodation part (Fig. 7a) upwardly protruding in an arc shape corresponding to the first holder from one side of the cup holder seat part.
Regarding claims 16-19, Kim, as modified above, sufficiently discloses the claimed invention, including the third spring capable of being configured to apply to the first holder a reaction force in an opposite rotation direction when the first holder is maximally rotated. See Figs. 1-7b. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734